DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1 – 3,  6 – 10, 13 – 17 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6, 7, 9, 10, 12 – 14 and 16 – 18 of U.S. Patent No. 10,952,083 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and the patent are claims the subject matter of network optimization and control for wireless networks..
For claim 1, U.S. Patent claims based on respective power consumption of integrated access and backhaul nodes associated with a split radio access network, selecting, by network equipment comprising a processor, a route for traffic between a user equipment and a distributed unit device associated with the split radio access network; and based on the route, configuring, by the network equipment, a communication link between the user equipment and the distributed unit device via the split radio access network (see claims 1 and/or 9).
For claim 2, U.S. Patent claims wherein selecting the route is further based on a location of the user equipment (see claims 6 and/or 16).
For claim 3, U.S. Patent claims wherein selecting the route is further based on an application layer metric (see claims 10 and 12 – 14).
For claim 6, U.S. Patent claims wherein the route comprise a group of nodes of the integrated access and backhaul nodes (see claims 1 and/or 9).
For claim 7, U.S. Patent claims wherein selecting the route comprises generating a topology graph of possible connections between the integrated access and backhaul nodes (see claims 7 and/or 17).
For claim 8, U.S. Patent claims a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: choosing a route for traffic between a user equipment and a distributed unit device of a split radio access network based on respective power consumption of integrated access and backhaul nodes of the split radio access network; and forming, based on the route, a communication link, in the split radio access network, between the user equipment and the distributed unit device (see claims 1 and/or 9).
For claim 9, U.S. Patent claims wherein the choosing is further based on a location of the user equipment (see claims 6 and/or 16).
For claim 10, U.S. Patent claims wherein the choosing is further based on an application layer metric (see claims 10 and 12 – 14).
For claim 13, U.S. Patent claims wherein the route comprise a group of nodes of the integrated access and backhaul nodes (see claims 1 and/or 9).
For claim 14, U.S. Patent claims wherein selecting the route comprises generating a topology graph of possible connections between the integrated access and backhaul nodes (see claims 7 and/or 17).
For claim 15, U.S. Patent claims a non-transitory machine-readable medium. comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: configuring a route for traffic between a user equipment and a distributed unit device that is part of a split radio access network based on respective power consumption of  integrated access and backhaul nodes that are part of the split radio access network; and establishing, based on the route via the split radio access network, a communication link between the user equipment and the distributed unit device (see claims 1, 9 and/or 18).
For claim 16, U.S. Patent claims wherein the choosing is further based on a location of the user equipment (see claims 6 and/or 16).
For claim 17, U.S. Patent claims wherein the choosing is further based on an application layer metric (see claims 10 and 12 – 14).
For claim 20, U.S. Patent claims wherein the route comprises multiple nodes of the integrated access and backhaul nodes (see claims 1 and/or 9).

Double Patenting
Claim(s), 4, 11, and 18 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6, 7, 9, 10, 12 – 14 and 16 – 18  of U.S. Patent No. 10,952,083 B2 in view of Jiao (US 2016/0234099 A1). 
For claim 4, U.S. Patent claims all of the claimed subject matter with the exception of wherein selecting the route is further based on a latency threshold. Jiao from the field of communication similar to that of the U.S. Patent teaches network data 101 may identify, for example, a condition of network 120, a capability of network 120, a structure of network 120, or other information associated with network 120. For example, network data 101 may identify an amount of traffic and/or a bandwidth being utilized by network nodes 130, a traffic and/or bandwidth utilization rate of network nodes 130, an amount of traffic and/or a bandwidth supported by network nodes 130, a protocol supported by network nodes 130, a quantity and/or type of one or more network nodes 130 in network 120, a quantity and/or type of connections 121 between network nodes 130 in network 120, a quantity of traffic flows on a connection 121 and/or between network nodes 130, a bandwidth and/or traffic capacity of a connection 121 between network nodes 130, a packet loss associated with a traffic flow on network 120, a jitter associated with a traffic flow on network 120, a latency associated with a traffic flow on network 120, a duration of a traffic flow on network 120, transmission control protocol (TCP) information associated with a traffic flow on network 120 (e.g., window size, retransmission rate, round-trip time, etc.), whether a route to a particular network node and/or destination device 150 is available, a quantity of available routes to a particular network node 130, a network service provider and/or operator associated with network 120, a cost associated with routing traffic via different connections 121 in network 120, or other information associated with network 120, a network node 130, a connection 121 between network nodes 130, and/or a traffic flow between network nodes (see paragraph 0015).  Therefore, it would have been obvious to one skilled in the art to use the network data that include latency as taught by Jiao as for the criteria for route selection as claimed by the U.S. Patent.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 11, U.S. Patent claims all of the claimed subject matter with the exception of wherein the choosing is further based on a latency threshold. Jiao from the field of communication similar to that of the U.S. Patent teaches network data 101 may identify, for example, a condition of network 120, a capability of network 120, a structure of network 120, or other information associated with network 120. For example, network data 101 may identify an amount of traffic and/or a bandwidth being utilized by network nodes 130, a traffic and/or bandwidth utilization rate of network nodes 130, an amount of traffic and/or a bandwidth supported by network nodes 130, a protocol supported by network nodes 130, a quantity and/or type of one or more network nodes 130 in network 120, a quantity and/or type of connections 121 between network nodes 130 in network 120, a quantity of traffic flows on a connection 121 and/or between network nodes 130, a bandwidth and/or traffic capacity of a connection 121 between network nodes 130, a packet loss associated with a traffic flow on network 120, a jitter associated with a traffic flow on network 120, a latency associated with a traffic flow on network 120, a duration of a traffic flow on network 120, transmission control protocol (TCP) information associated with a traffic flow on network 120 (e.g., window size, retransmission rate, round-trip time, etc.), whether a route to a particular network node and/or destination device 150 is available, a quantity of available routes to a particular network node 130, a network service provider and/or operator associated with network 120, a cost associated with routing traffic via different connections 121 in network 120, or other information associated with network 120, a network node 130, a connection 121 between network nodes 130, and/or a traffic flow between network nodes (see paragraph 0015).  Therefore, it would have been obvious to one skilled in the art to use the network data that include latency as taught by Jiao as for the criteria for route selection as claimed by the U.S. Patent.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 18, U.S. Patent claims all of the claimed subject matter with the exception of wherein the configuring is further based on a latency threshold. Jiao from the field of communication similar to that of the U.S. Patent teaches network data 101 may identify, for example, a condition of network 120, a capability of network 120, a structure of network 120, or other information associated with network 120. For example, network data 101 may identify an amount of traffic and/or a bandwidth being utilized by network nodes 130, a traffic and/or bandwidth utilization rate of network nodes 130, an amount of traffic and/or a bandwidth supported by network nodes 130, a protocol supported by network nodes 130, a quantity and/or type of one or more network nodes 130 in network 120, a quantity and/or type of connections 121 between network nodes 130 in network 120, a quantity of traffic flows on a connection 121 and/or between network nodes 130, a bandwidth and/or traffic capacity of a connection 121 between network nodes 130, a packet loss associated with a traffic flow on network 120, a jitter associated with a traffic flow on network 120, a latency associated with a traffic flow on network 120, a duration of a traffic flow on network 120, transmission control protocol (TCP) information associated with a traffic flow on network 120 (e.g., window size, retransmission rate, round-trip time, etc.), whether a route to a particular network node and/or destination device 150 is available, a quantity of available routes to a particular network node 130, a network service provider and/or operator associated with network 120, a cost associated with routing traffic via different connections 121 in network 120, or other information associated with network 120, a network node 130, a connection 121 between network nodes 130, and/or a traffic flow between network nodes (see paragraph 0015).  Therefore, it would have been obvious to one skilled in the art to use the network data that include latency as taught by Jiao as for the criteria for route selection as claimed by the U.S. Patent.   The motivation for doing this is to provide for an efficient system where the best route is selected.

Double Patenting
Claim(s) 5, 12, and 19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 6, 7, 9, 10, 12 – 14 and 16 – 18 of U.S. Patent No. 10,952,083 B2 in view of Hample et al. (US 2017/0005913 A1; hereinafter “Hampel”). 
For claim 5, U.S. Patent claims all of the claimed subject matter with the exception of wherein selecting the route is further based on an interference measurement threshold.  Hampel from the field of communication similar to that of the U.S. Patent teaches one or more of the metrics may include link metrics conveying information related to one or more physical links along a selected route between two network nodes and/or domain metrics conveying information related to a particular network routing domain 302/304. In some examples, a link metric may indicate a link quality of a physical link between a network node and a neighbor/peer node. For example, IAB node 208 may evaluate the performance of the physical links to neighbor domains, e.g. to IAB node 210 and IAB node 212, and include the obtained performance values (e.g., link-cost values) into the decision making process. The link performance may be obtained, for example, from measurements of link strength, signal-to-noise ratio (SNR) or signal interference to noise ratio (SINR) measurements, noise rise, interference, path loss, throughput estimate, load estimate, and/or latency estimate (see paragraph 0056).  Therefore, it would have been obvious to obtain the link metric of the interference as taught by Hampel to be the criteria for route selection as claimed by the U.S. Patent.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 12, U.S. Patent claims all of the claimed subject matter with the exception of wherein the choosing is further based on an interference measurement threshold.  Hampel from the field of communication similar to that of the U.S. Patent teaches one or more of the metrics may include link metrics conveying information related to one or more physical links along a selected route between two network nodes and/or domain metrics conveying information related to a particular network routing domain 302/304. In some examples, a link metric may indicate a link quality of a physical link between a network node and a neighbor/peer node. For example, IAB node 208 may evaluate the performance of the physical links to neighbor domains, e.g. to IAB node 210 and IAB node 212, and include the obtained performance values (e.g., link-cost values) into the decision making process. The link performance may be obtained, for example, from measurements of link strength, signal-to-noise ratio (SNR) or signal interference to noise ratio (SINR) measurements, noise rise, interference, path loss, throughput estimate, load estimate, and/or latency estimate (see paragraph 0056).  Therefore, it would have been obvious to obtain the link metric of the interference as taught by Hampel to be the criteria for route selection as claimed by the U.S. Patent.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 19, U.S. Patent claims all of the claimed subject matter with the exception of w herein the configuring is further based on an interference measurement threshold. Hampel from the field of communication similar to that of the U.S. Patent teaches one or more of the metrics may include link metrics conveying information related to one or more physical links along a selected route between two network nodes and/or domain metrics conveying information related to a particular network routing domain 302/304. In some examples, a link metric may indicate a link quality of a physical link between a network node and a neighbor/peer node. For example, IAB node 208 may evaluate the performance of the physical links to neighbor domains, e.g. to IAB node 210 and IAB node 212, and include the obtained performance values (e.g., link-cost values) into the decision making process. The link performance may be obtained, for example, from measurements of link strength, signal-to-noise ratio (SNR) or signal interference to noise ratio (SINR) measurements, noise rise, interference, path loss, throughput estimate, load estimate, and/or latency estimate (see paragraph 0056).  Therefore, it would have been obvious to obtain the link metric of the interference as taught by Hampel to be the criteria for route selection as claimed by the U.S. Patent.   The motivation for doing this is to provide for an efficient system where the best route is selected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6 – 9, 13 – 16 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xu et al. (US 2021/0258244 A1; hereinafter “Xu”).
For claim 1, Xu teaches based on respective power consumption of integrated access and backhaul nodes associated with a split radio access network, selecting, by network equipment comprising a processor, a route for traffic between a user equipment and a distributed unit device associated with the split radio access network (see paragraph 0030; Fs may be a virtualized function instantiated on an appropriate platform, such as a cloud infrastructure. For example, certain protocols (such as non real-time protocols for example) may be performed by one or more centralized units (CUs) in a cloud infrastructure, while one or more distributed units (DUs) operate the remaining protocols (e.g. real-time protocols) of the 5G radio interface. In this way, the various NFs may be split between CUs and DUs and see paragraph 0042; a MT 110 may suffer from momentary blockage events that could result in sudden sharp drops in signal strength (for example, of the order of 30 dB) due to physical objects blocking the MT-TRP link as shown (for example, between IAB32 230-32 and MT 110 in scenario 1, 310). Based on blockage model A Urban Macro (UMi) described in the NR channel model TR 38.900, for a 30 km/hr blocker velocity, the mean blockage duration of a single blockage event is 600 microseconds. To improve reliability, multiple routes may be setup for the MT using techniques such as DC/MC as described herein above with respect to FIG. 2. In instances in which a radio link issue arises for a current route, for example, a radio link issue between the MT 110 and the serving IAB 230, or between the IAB 230 and its parent node, the IAB system is required to (for example, quickly) select an alternate route); and based on the route, configuring, by the network equipment, a communication link between the user equipment and the distributed unit device via the split radio access network (see paragraph 0045; the systems described herein configure the donor DU 220 and IAB nodes 230 with routing information, or topology information from which routing information can be derived for the next node to reach MT 110 and the donor).
For claim 2, Xu teaches wherein selecting the route is further based on a location of the user equipment (see paragraph 0040; Based on signal strength, signal quality and other factors, a handover of an IAB node to a different upstream node may be triggered by RRC. RRC may also add or remove dual/Multi-Connectivity (DC/MC) legs by sending RRC Connection Reconfiguration messages. Hence the IAB topology, such as the one shown in the FIG. 2, may not be static. The IAB topology may change over time as radio conditions fluctuate, and as nodes move, are added or removed).
For claim 6, Xu teaches wherein the route comprises a group of nodes of the integrated access and backhaul nodes (see figure 2 and paragraph 0036 – 0037; integrated access and backhaul for multi-hop).
For claim 7, Xu teaches wherein selecting the route comprises generating a topology graph of possible connections between the integrated access and backhaul nodes (see paragraph 0040; Based on signal strength, signal quality and other factors, a handover of an IAB node to a different upstream node may be triggered by RRC. RRC may also add or remove dual/Multi-Connectivity (DC/MC) legs by sending RRC Connection Reconfiguration messages. Hence the IAB topology, such as the one shown in the FIG. 2, may not be static. The IAB topology may change over time as radio conditions fluctuate, and as nodes move, are added or removed).
For claim 8, Xu teaches a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see paragraphs 0109 – 0118), comprising: choosing a route for traffic between a user equipment and a distributed unit device of a split radio access network based on respective power consumption of integrated access and backhaul nodes of the split radio access network (see paragraph 0030; Fs may be a virtualized function instantiated on an appropriate platform, such as a cloud infrastructure. For example, certain protocols (such as non real-time protocols for example) may be performed by one or more centralized units (CUs) in a cloud infrastructure, while one or more distributed units (DUs) operate the remaining protocols (e.g. real-time protocols) of the 5G radio interface. In this way, the various NFs may be split between CUs and DUs and see paragraph 0042; a MT 110 may suffer from momentary blockage events that could result in sudden sharp drops in signal strength (for example, of the order of 30 dB) due to physical objects blocking the MT-TRP link as shown (for example, between IAB32 230-32 and MT 110 in scenario 1, 310). Based on blockage model A Urban Macro (UMi) described in the NR channel model TR 38.900, for a 30 km/hr blocker velocity, the mean blockage duration of a single blockage event is 600 microseconds. To improve reliability, multiple routes may be setup for the MT using techniques such as DC/MC as described herein above with respect to FIG. 2. In instances in which a radio link issue arises for a current route, for example, a radio link issue between the MT 110 and the serving IAB 230, or between the IAB 230 and its parent node, the IAB system is required to (for example, quickly) select an alternate route); and forming, based on the route, a communication link, in the split radio access network, between the user equipment and the distributed unit device (see paragraph 0045; the systems described herein configure the donor DU 220 and IAB nodes 230 with routing information, or topology information from which routing information can be derived for the next node to reach MT 110 and the donor).
For claim 9, Xu teaches wherein the choosing is further based on a location of the user equipment (see paragraph 0040; Based on signal strength, signal quality and other factors, a handover of an IAB node to a different upstream node may be triggered by RRC. RRC may also add or remove dual/Multi-Connectivity (DC/MC) legs by sending RRC Connection Reconfiguration messages. Hence the IAB topology, such as the one shown in the FIG. 2, may not be static. The IAB topology may change over time as radio conditions fluctuate, and as nodes move, are added or removed).
For claim 13, Xu teaches wherein the route comprises a group of the integrated access and backhaul nodes (see figure 2 and paragraph 0036 – 0037; integrated access and backhaul for multi-hop).
For claim 14, Xu teaches wherein the choosing comprises generating a topology graph of possible connections between at least two of the integrated access and backhaul nodes (see paragraph 0040; Based on signal strength, signal quality and other factors, a handover of an IAB node to a different upstream node may be triggered by RRC. RRC may also add or remove dual/Multi-Connectivity (DC/MC) legs by sending RRC Connection Reconfiguration messages. Hence the IAB topology, such as the one shown in the FIG. 2, may not be static. The IAB topology may change over time as radio conditions fluctuate, and as nodes move, are added or removed).
For claim 15, Xu teaches a  non-transitory machine-readable medium. comprising executable instructions that, when executed by a processor, facilitate performance of operations (see paragraphs 0109 – 0118), comprising: configuring a route for traffic between a user equipment and a distributed unit device that is part of a split radio access network based on respective power consumption of integrated access and backhaul nodes that are part of the split radio access network (see paragraph 0030; Fs may be a virtualized function instantiated on an appropriate platform, such as a cloud infrastructure. For example, certain protocols (such as non real-time protocols for example) may be performed by one or more centralized units (CUs) in a cloud infrastructure, while one or more distributed units (DUs) operate the remaining protocols (e.g. real-time protocols) of the 5G radio interface. In this way, the various NFs may be split between CUs and DUs and see paragraph 0042; a MT 110 may suffer from momentary blockage events that could result in sudden sharp drops in signal strength (for example, of the order of 30 dB) due to physical objects blocking the MT-TRP link as shown (for example, between IAB32 230-32 and MT 110 in scenario 1, 310). Based on blockage model A Urban Macro (UMi) described in the NR channel model TR 38.900, for a 30 km/hr blocker velocity, the mean blockage duration of a single blockage event is 600 microseconds. To improve reliability, multiple routes may be setup for the MT using techniques such as DC/MC as described herein above with respect to FIG. 2. In instances in which a radio link issue arises for a current route, for example, a radio link issue between the MT 110 and the serving IAB 230, or between the IAB 230 and its parent node, the IAB system is required to (for example, quickly) select an alternate route); and establishing, based on the route via the split radio access network, a communication link between the user equipment and the distributed unit device (see paragraph 0045; the systems described herein configure the donor DU 220 and IAB nodes 230 with routing information, or topology information from which routing information can be derived for the next node to reach MT 110 and the donor).
For claim 16, Xu teaches wherein the configuring is further based on a location of the user equipment (see paragraph 0040; Based on signal strength, signal quality and other factors, a handover of an IAB node to a different upstream node may be triggered by RRC. RRC may also add or remove dual/Multi-Connectivity (DC/MC) legs by sending RRC Connection Reconfiguration messages. Hence the IAB topology, such as the one shown in the FIG. 2, may not be static. The IAB topology may change over time as radio conditions fluctuate, and as nodes move, are added or removed).
For claim 20, Xu teaches wherein the route comprises multiple nodes of the integrated access and backhaul nodes (see figure 2 and paragraph 0036 – 0037; integrated access and backhaul for multi-hop).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 10, 11, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of .Jiao.
For claim 3, Xu teaches all of the claimed subject matter with the exception of wherein selecting the route is further based on an application layer metric.  Jiao from the field of communications similar to that of Xu teaches he controller may identify an application associated with a flow and may determine desired transmission characteristics associated with the application. As used herein, the application associated with a flow may correspond to an application generating, transmitting, modifying, using, and/or requesting the flow data. The controller may then dynamically identify an appropriate path for the flow data based on the desired transmission characteristic (see paragraph 0010).  Therefore, it would have been obvious to ones skilled in the art to obtain transmission characteristic associated with an application to identify a path as taught by Jiao for the criteria for route selection as taught by Xu.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 4, Xu teaches all of the claimed subject matter with the exception of wherein selecting the route is further based on a latency threshold.	Jiao form the field of communication similar to that of Xu teaches network data 101 may identify, for example, a condition of network 120, a capability of network 120, a structure of network 120, or other information associated with network 120. For example, network data 101 may identify an amount of traffic and/or a bandwidth being utilized by network nodes 130, a traffic and/or bandwidth utilization rate of network nodes 130, an amount of traffic and/or a bandwidth supported by network nodes 130, a protocol supported by network nodes 130, a quantity and/or type of one or more network nodes 130 in network 120, a quantity and/or type of connections 121 between network nodes 130 in network 120, a quantity of traffic flows on a connection 121 and/or between network nodes 130, a bandwidth and/or traffic capacity of a connection 121 between network nodes 130, a packet loss associated with a traffic flow on network 120, a jitter associated with a traffic flow on network 120, a latency associated with a traffic flow on network 120, a duration of a traffic flow on network 120, transmission control protocol (TCP) information associated with a traffic flow on network 120 (e.g., window size, retransmission rate, round-trip time, etc.), whether a route to a particular network node and/or destination device 150 is available, a quantity of available routes to a particular network node 130, a network service provider and/or operator associated with network 120, a cost associated with routing traffic via different connections 121 in network 120, or other information associated with network 120, a network node 130, a connection 121 between network nodes 130, and/or a traffic flow between network nodes (see paragraph 0015).  Therefore, it would have been obvious to one skilled in the art to use the network data that include latency as taught by Jiao as for the criteria for route selection as taught by Xu.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 10, Xu teaches all of the claimed subject matter with the exception of wherein the choosing is further based on an application layer metric.  Jiao from the field of communications similar to that of Xu teaches he controller may identify an application associated with a flow and may determine desired transmission characteristics associated with the application. As used herein, the application associated with a flow may correspond to an application generating, transmitting, modifying, using, and/or requesting the flow data. The controller may then dynamically identify an appropriate path for the flow data based on the desired transmission characteristic (see paragraph 0010).  Therefore, it would have been obvious to ones skilled in the art to obtain transmission characteristic associated with an application to identify a path as taught by Jiao for the criteria for route selection as taught by Xu.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 11, Xu teaches all of the claimed subject matter with the exception of wherein the choosing is further based on a latency threshold. Jiao form the field of communication similar to that of Xu teaches network data 101 may identify, for example, a condition of network 120, a capability of network 120, a structure of network 120, or other information associated with network 120. For example, network data 101 may identify an amount of traffic and/or a bandwidth being utilized by network nodes 130, a traffic and/or bandwidth utilization rate of network nodes 130, an amount of traffic and/or a bandwidth supported by network nodes 130, a protocol supported by network nodes 130, a quantity and/or type of one or more network nodes 130 in network 120, a quantity and/or type of connections 121 between network nodes 130 in network 120, a quantity of traffic flows on a connection 121 and/or between network nodes 130, a bandwidth and/or traffic capacity of a connection 121 between network nodes 130, a packet loss associated with a traffic flow on network 120, a jitter associated with a traffic flow on network 120, a latency associated with a traffic flow on network 120, a duration of a traffic flow on network 120, transmission control protocol (TCP) information associated with a traffic flow on network 120 (e.g., window size, retransmission rate, round-trip time, etc.), whether a route to a particular network node and/or destination device 150 is available, a quantity of available routes to a particular network node 130, a network service provider and/or operator associated with network 120, a cost associated with routing traffic via different connections 121 in network 120, or other information associated with network 120, a network node 130, a connection 121 between network nodes 130, and/or a traffic flow between network nodes (see paragraph 0015).  Therefore, it would have been obvious to one skilled in the art to use the network data that include latency as taught by Jiao as for the criteria for route selection as taught by Xu.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 17, Xu teaches all of the claimed subject matter with the exception of wherein the configuring is further based on an application layer metric.  Jiao from the field of communications similar to that of Xu teaches he controller may identify an application associated with a flow and may determine desired transmission characteristics associated with the application. As used herein, the application associated with a flow may correspond to an application generating, transmitting, modifying, using, and/or requesting the flow data. The controller may then dynamically identify an appropriate path for the flow data based on the desired transmission characteristic (see paragraph 0010).  Therefore, it would have been obvious to ones skilled in the art to obtain transmission characteristic associated with an application to identify a path as taught by Jiao for the criteria for route selection as taught by Xu.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 18, Xu teaches all of the claimed subject matter with the exception of wherein the configuring is further based on a latency threshold.  Jiao form the field of communication similar to that of Xu teaches network data 101 may identify, for example, a condition of network 120, a capability of network 120, a structure of network 120, or other information associated with network 120. For example, network data 101 may identify an amount of traffic and/or a bandwidth being utilized by network nodes 130, a traffic and/or bandwidth utilization rate of network nodes 130, an amount of traffic and/or a bandwidth supported by network nodes 130, a protocol supported by network nodes 130, a quantity and/or type of one or more network nodes 130 in network 120, a quantity and/or type of connections 121 between network nodes 130 in network 120, a quantity of traffic flows on a connection 121 and/or between network nodes 130, a bandwidth and/or traffic capacity of a connection 121 between network nodes 130, a packet loss associated with a traffic flow on network 120, a jitter associated with a traffic flow on network 120, a latency associated with a traffic flow on network 120, a duration of a traffic flow on network 120, transmission control protocol (TCP) information associated with a traffic flow on network 120 (e.g., window size, retransmission rate, round-trip time, etc.), whether a route to a particular network node and/or destination device 150 is available, a quantity of available routes to a particular network node 130, a network service provider and/or operator associated with network 120, a cost associated with routing traffic via different connections 121 in network 120, or other information associated with network 120, a network node 130, a connection 121 between network nodes 130, and/or a traffic flow between network nodes (see paragraph 0015).  Therefore, it would have been obvious to one skilled in the art to use the network data that include latency as taught by Jiao as for the criteria for route selection as taught by Xu.   The motivation for doing this is to provide for an efficient system where the best route is selected.

Claim Rejections - 35 USC § 103
Claim(s) 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Hampel.
For claim 5, Xu teaches all of the claimed subject matter with the exception of wherein selecting the route is further based on an interference measurement threshold.  Hampel from the field of communication similar to that of Xu teaches one or more of the metrics may include link metrics conveying information related to one or more physical links along a selected route between two network nodes and/or domain metrics conveying information related to a particular network routing domain 302/304. In some examples, a link metric may indicate a link quality of a physical link between a network node and a neighbor/peer node. For example, IAB node 208 may evaluate the performance of the physical links to neighbor domains, e.g. to IAB node 210 and IAB node 212, and include the obtained performance values (e.g., link-cost values) into the decision making process. The link performance may be obtained, for example, from measurements of link strength, signal-to-noise ratio (SNR) or signal interference to noise ratio (SINR) measurements, noise rise, interference, path loss, throughput estimate, load estimate, and/or latency estimate (see paragraph 0056).  Therefore, it would have been obvious to obtain the link metric of the interference as taught by Hampel to be the criteria for route selection as taught by Xu.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 12, Xu teaches all of the claimed subject matter with the exception of wherein the choosing is further based on an interference measurement threshold.  Hampel from the field of communication similar to that of Xu teaches one or more of the metrics may include link metrics conveying information related to one or more physical links along a selected route between two network nodes and/or domain metrics conveying information related to a particular network routing domain 302/304. In some examples, a link metric may indicate a link quality of a physical link between a network node and a neighbor/peer node. For example, IAB node 208 may evaluate the performance of the physical links to neighbor domains, e.g. to IAB node 210 and IAB node 212, and include the obtained performance values (e.g., link-cost values) into the decision making process. The link performance may be obtained, for example, from measurements of link strength, signal-to-noise ratio (SNR) or signal interference to noise ratio (SINR) measurements, noise rise, interference, path loss, throughput estimate, load estimate, and/or latency estimate (see paragraph 0056).  Therefore, it would have been obvious to obtain the link metric of the interference as taught by Hampel to be the criteria for route selection as taught by Xu.   The motivation for doing this is to provide for an efficient system where the best route is selected.
For claim 19, Xu teaches all of the claimed subject matter with the exception of wherein the configuring is further based on an interference measurement threshold.  Hampel from the field of communication similar to that of Xu teaches one or more of the metrics may include link metrics conveying information related to one or more physical links along a selected route between two network nodes and/or domain metrics conveying information related to a particular network routing domain 302/304. In some examples, a link metric may indicate a link quality of a physical link between a network node and a neighbor/peer node. For example, IAB node 208 may evaluate the performance of the physical links to neighbor domains, e.g. to IAB node 210 and IAB node 212, and include the obtained performance values (e.g., link-cost values) into the decision making process. The link performance may be obtained, for example, from measurements of link strength, signal-to-noise ratio (SNR) or signal interference to noise ratio (SINR) measurements, noise rise, interference, path loss, throughput estimate, load estimate, and/or latency estimate (see paragraph 0056).  Therefore, it would have been obvious to obtain the link metric of the interference as taught by Hampel to be the criteria for route selection as taught by Xu.   The motivation for doing this is to provide for an efficient system where the best route is selected.

	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wei et al. (US 2021/03211281 A1), Huang et al. (US 2021/0306931 A1), Narasimha et al. (US 2021/0306904 A1), Narasimha et al. (US 2021/0211928 A1), Jactat (US 2021/0105698 A1), Iyer et al. (US 2019/0386918 A1), TCL Communication (NPL/“QoS and route selection for IAB”; R2-1810114), Sony (NPL/“Route management in IAB”; R2-181141), vivo (NPL/“IAB Topology and Routing Management”; R2-1811778), Samsung (NPL/“IAB Topology and Route Management”; R2-181199), and Nokia, Nokia Shanghai Bell (NPL/“IAB Topology Discovery for Routing and Topology Management”; R2-1812300) are cited to show NETWORK OPTIMIZATION AND CONTROL FOR WIRELESS NETWORKS. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464